



Exhibit 10.6


SQUARE, INC.


OUTSIDE DIRECTOR COMPENSATION POLICY


    Square, Inc. (the “Company”) believes that the granting of cash compensation
and equity to members of its Board of Directors (the “Board,” and members of the
Board, the “Directors”) represents an effective tool to attract, retain, and
reward Directors who are not employees of the Company (the “Outside Directors”).
This Outside Director Compensation Policy (the “Policy”) is intended to
formalize the Company’s policy regarding grants of cash compensation and equity
to its Outside Directors. Unless defined in this Policy, capitalized terms are
defined in the Company’s 2015 Equity Incentive Plan, as may be amended from time
to time (the “Plan”). Each Outside Director is solely responsible for any tax
obligations he or she incurs from the receipt of any compensation under this
Policy. The Company will reimburse each Outside Director for reasonable,
customary, and documented travel expenses in connection with attending meetings
of the Board or any committee of the Board.


This Policy is amended effective as of October 26, 2016 (the “Effective Date”).


1.     CASH RETAINERS


Annual Cash Retainer


Each Outside Director will be paid an annual cash retainer of $40,000.


Committee Chair and Committee Member Annual Cash Retainers


Each Outside Director who serves as chairperson or member of a committee of the
Board will be paid additional annual cash retainers as follows:


Chairperson of Audit and Risk Committee:
 
$
20,000


 
 
 
Chairperson of Compensation Committee:
 
$
15,000


 
 
 
Chairperson of Nominating and Corporate Governance Committee:
 
$
10,000


 
 
 
Member of Audit and Risk Committee:
 
$
10,000


 
 
 
Member of Compensation Committee:
 
$
5,000


 
 
 
Member of Nominating and Corporate Governance Committee:
 
$
2,500


 
 
 



All cash compensation will be paid quarterly in arrears on a prorated basis
(each payment date for such prior fiscal quarter, a “Retainer Payment Date”).
For the avoidance of doubt, an Outside Director who serves as chairperson of a
committee of the Board will not also be paid the additional annual cash retainer
for his or her service as a member of such committee. No Outside Director will
receive per meeting attendance fees for attending meetings of the Board or its
committees.


2. EQUITY COMPENSATION


Outside Directors may be granted all types of equity awards (except incentive
stock options) under the Plan or any other Company equity plan in place at the
time of grant, including discretionary Awards not covered under this Policy. All
grants of Awards to Outside Directors under this Policy will be made in
accordance with this Section 2 and no Awards may be made if they would exceed
any limitations in the Plan.


(a)     Elections To Receive Restricted Stock Units in Lieu of Cash Retainers







--------------------------------------------------------------------------------





(i)     Retainer Award. Each Outside Director may elect to convert all of his or
her cash compensation under Section 1 into an Award of Restricted Stock Units
(each a “Retainer Award”) in accordance with this Section 2 (such election, a
“Retainer Award Election”). If an Outside Director timely makes a Retainer Award
Election, on each Retainer Payment Date to which that Retainer Award Election
applies, such Outside Director automatically will be granted an Award of
Restricted Stock Units covering a number of units equal to (A) the aggregate
amount of cash compensation otherwise payable to such Outside Director under
Section 1 on such Retainer Payment Date divided by (B) the closing price per
Share as of the last day of the fiscal quarter for which the Retainer Award
relates. The Retainer Award will be fully vested on the grant date.


(ii)     Election Mechanics. Each Retainer Award Election must be submitted to
the Company’s General Counsel in writing at least 10 business days in advance of
a Retainer Payment Date, and subject to any other conditions specified by the
Board or Compensation Committee. An Outside Director may only make a Retainer
Award Election during a period in which the Company is not in a quarterly or
special blackout period. Once a Retainer Award Election is properly submitted,
it will be in effect for the next Retainer Payment Date and will remain in
effect for successive Retainer Payment Dates unless and until the Outside
Director revokes it in accordance with clause Section 2(a)(iii) below. An
Outside Director who fails to make a timely Retainer Award Election will not
receive a Retainer Award and instead will receive the cash compensation under
Section 1.


(iii)     Revocation Mechanics. The revocation of any Retainer Award Election
must be submitted to the Company’s General Counsel in writing at least 10
business days in advance of a Retainer Payment Date, and subject to any other
conditions specified by the Board or Compensation Committee. An Outside Director
may only revoke a Retainer Award Election during a period in which the Company
is not in a quarterly or special blackout period. Once the revocation of the
Retainer Award Election is properly submitted, it will be in effect for the next
Retainer Payment Date and will remain in effect for successive Retainer Payment
Dates unless and until the Outside Director makes a new Retainer Award Election
in accordance with Section 2(a)(ii) above.


(b)     Automatic Outside Director Awards


(i)     No Discretion. All grants of Awards to Outside Directors pursuant to
this Section 2(b) will be automatic and nondiscretionary. No person will have
any discretion to select which Outside Directors will be granted any Awards
under this Section 2(b) or to determine the number of Shares to be covered by
such Awards.


(ii)     Initial Award. Upon an Outside Director’s initial appointment to the
Board (other than by appointment on the date of each annual meeting of the
Company’s stockholders (the “Annual Meeting”) following the Effective Date),
such Outside Director automatically will be granted an Award of 3 Restricted
Stock Units with a grant date fair value (determined in accordance with U.S.
generally accepted accounting principles) of $250,000 multiplied by a fraction
(A) the numerator of which is (x) 12 minus (y) the number of months between the
date of the last Annual Meeting and the date the Outside Director becomes a
member of the Board and (B) the denominator of which is 12 (an “Initial Award”).
Subject to Section 2(b)(v), each Initial Award will fully vest upon the earlier
of: (i) the first anniversary of the grant date; or (ii) the next Annual
Meeting, in each case subject to the Outside Director continuing to be a Service
Provider through the vesting date.


(iii)     Annual Award. On the date of each Annual Meeting following the
Effective Date, each Outside Director automatically will be granted an Award of
Restricted Stock Units with a grant date fair value (determined in accordance
with U.S. generally accepted accounting principles) of $250,000 (an “Annual
Award”). Subject to Section 2(b)(v), each Annual Award will fully vest upon the
earlier of: (i) the first anniversary of the grant date; or (ii) the next Annual
Meeting, in each case subject to the Outside Director continuing to be a Service
Provider through the vesting date.


(iv)     Lead Independent Director Annual Award. On the date of each Annual
Meeting following the Effective Date, the Lead Independent Director
automatically will be granted an additional Award of Restricted Stock Units with
a grant date fair value (determined in accordance with U.S. generally accepted
accounting principles) of $70,000 (the “Lead Independent Director Annual
Award”). Subject to Section 2(b)(v), each Lead Independent Director Annual Award
will fully vest upon the earlier of: (i) the first anniversary of the grant
date; or (ii) the next Annual Meeting, in each case subject to the Lead
Independent Director continuing to be a Service Provider through the vesting
date.


(v) Change in Control. In the event of a Change in Control, each Outside
Director will fully vest in his or her Awards granted under this Policy.


3.     ADDITIONAL PROVISIONS


All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.





--------------------------------------------------------------------------------







4.     REVISIONS


The Board in its discretion may at any time change and otherwise revise the
terms of the cash compensation granted under this Policy, including, without
limitation, the amount or timing of payment of any future grants of cash
compensation. The Board in its discretion may at any time change and otherwise
revise the terms of Awards to be granted under this Policy, including, without
limitation, the number of Shares subject thereto. The Board in its discretion
may at any time suspend or terminate the Policy.











